DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 2, 5, 8, 12 and 16 is/are objected to because of the following informalities:  
In claim 2, line 1, the recitation “the convex sealing face’s convex upper end” should read –the 
In claim 2, line 2, the recitation “the valve seat’s outer circumferential concave seating surface” should read --the 
In claim 5, line 1, the recitation “incudes” should read –includes--.
In claim 8, line 2, the recitation “extends” should read –to extend[[s]]--.
In claim 12, line 2, the recitation “the seal element” should read –the flexible seal element--.
In claim 16, line 3, the recitation “the valve seat’s circumferential concave seating surface” should read --the --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0200791 (“Yung”) in view of WO2012/138238 (“Bodanski”).
Regarding claim 1, Yung discloses (see figs. 8 and 9) a valve comprising: 
two valve seats (see upstream and downstream seats in fig. 8); 
a valve ball (20) positioned between the two valve seats; 
wherein at least one of the two valve seats includes:
(a) a valve seat body (34) with (i) a central passage (passage communicating with inlet 14 and outlet 16) and a central axis (longitudinal axis of fluid passage extending between inlet 14 and outlet 16) extending along the central passage, and (ii) a circumferential concave seating surface (mainly defined by 68 and 70) conforming to a curvature of the valve ball (see fig. 10), the circumferential concave seating surface including an outer (70) and inner (68) circumferential concave seating surface; 
(b) a seal pocket (60) formed within the valve seat body, the seal pocket having (i) a throat (narrow portion of annular cavity 60 adjacent to ball 20) formed in the circumferential concave seating surface, (ii) an outer pocket sidewall (see annotated fig. 9, below), and (iii) an inner pocket sidewall (see annotated fig. 9, below); 
(c) a retaining groove (see annotated fig. 9, below) below the throat on either the outer pocket sidewall or the inner pocket sidewall; and 
(d) a flexible seal element (mainly defined by 32 and 36) shaped for positioning in the seal pocket, the flexible seal element including: 
(i) an extended lip (see annotated fig. 9, below) configured to rest within the retaining groove when the flexible seal element is seated in the seal pocket, and 
(ii) a sealing face (face of sealing ring 58, which contacts ball 20) including an upper end (radially outer end) extending at least to the valve seat's outer circumferential concave seating surface and a mid-portion (middle of sealing face of ring 58, relative to a cross-section of fig. 9) extending upward above a curvature path of the circumferential concave seating surface (seal 32 in a less compressed state contacts valve ball 20, while surfaces 68 and 70 are not in contact with the valve ball 20; see fig. 9).

    PNG
    media_image1.png
    669
    1363
    media_image1.png
    Greyscale

Yung does not disclose the sealing face of the flexible seal element being a convex sealing face.
However, Bodanski teaches (see fig. 2) a flexible seal element (2) having a convex sealing face (face of seal 3, which is exposed to fluid) extending between inner and outer pocket sidewalls of a seal pocket (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yung by configuring the sealing face to be convex, as taught by Bodanski, so as to ensure smooth transition between sealing surfaces of the valve ball and flexible seal element between open and closed positions of the valve.
Regarding claim 2, the combination of Yung and Bodanski discloses the convex sealing face's convex upper end (Yung, seal 32, as modified above by Bodanski, 2, to have a convex sealing surface) extends to rest below the valve seat's outer circumferential concave seating surface (Bodanski, see radially outer portion of seal 2, which is inset slightly from right end, relative to the orientation of fig. 2, from the valve seat body 1).
Regarding claim 4, the combination of Yung and Bodanski discloses the retaining groove (Yung, see annotated fig. 9, above) is positioned along a bottom end (Yung, interior end of recess 60) of the outer pocket sidewall (Yung, see annotated fig. 9, above).
The combination of Yung and Bodanski does not disclose the retaining groove being positioned along an upper end of the outer pocket sidewall.
However, Bodanski teaches (see fig. 2) a retaining groove (3) positioned along an upper end (outer end of recess 5) of an outer pocket sidewall (radially outer wall of pocket 5), the flexible seal element (2) having a corresponding extended lip (4) disposed therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Yung and Bodanski by configuring the retaining groove of the seal pocket and the extended lip of the flexible seal element to be positioned along the upper end of the outer pocket sidewall, as taught by Bodanski, so as to facilitate easier insertion of the flexible seal element.
Regarding claim 7, the combination of Yung and Bodanski discloses the flexible seal element (Yung, 32) holds the valve ball (Yung, 20) off the circumferential concave seating surface (Yung, 68 and 70) at pressures under 350 psi (Yung, at pressures between 200 psi gauge and 500 psi gauge, seal 32 holds valve ball 20 off surfaces 68 and 70; see paragraph [0025]), but at pressures over 2000 psi (Yung, pressures between about 800 psi gauge and 3000 psi gauge), the flexible seal element deflects sufficiently to allow the valve ball to engage the circumferential concave seating surface (Yung, at pressures between about 800 psi gauge and 3000 psi gauge, seal 32 is deflected and valve ball 20 seals against surfaces 68 and 70; see fig. 10 and paragraph [0025]).
Regarding claim 15, Yung discloses the outer (radially outer wall of seal pocket 60) and inner (radially inner wall of seal pocket 60) pocket sidewalls are oriented substantially parallel (see cross-section of fig. 8) with the central axis (longitudinal axis of fluid passage extending from inlet 14 through outlet 16).
Regarding claim 16, Yung discloses an inner face (radially inner face of seal 32) of the flexible seal element (32) is sufficiently long that the inner face engages the inner pocket sidewall (see annotated fig. 9, above) prior to the extended lip (see annotated fig. 9, above) moving below the valve seat's circumferential concave seating surface (mainly defined by 68 and 70).
Allowable Subject Matter
Claim(s) 3, 5, 6 and 8-14 would be allowable if rewritten to overcome the claim objections set forth in this Office action and/or to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 5, the closest prior art does not disclose or render obvious the convex sealing face including a lower convex end extending to rest under the inner circumferential concave seating surface, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Regarding claim 6, the closest prior art does not disclose or render obvious the inner circumferential concave seating surface is at least 50% wider than the outer circumferential concave seating surface, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Regarding claims 8-12, the closest prior art does not disclose or render obvious the convex sealing face having a curvature allowing the mid-portion of the convex sealing face extends at least 0.020 inches above the curvature path of the circumferential concave seating surface, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Regarding claims 13 and 14, the closest prior art does not disclose or render obvious the width of the throat being less than about 80% of the width of the circumferential concave seating surface, in combination with the remainder limitations of the claim, base claim and any intervening claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US6425570 and US2012/0168660 discloses a ball valve having a valve seat with a seal pocket, the seal pocket defining retaining grooves on radially inner and radially outer sidewalls thereof.  DE102012223281 discloses a valve seat assembly having a valve seat body with a concave seating surface and a flexible seal element having a convex sealing surface.  GB2555495 discloses a valve seat having a convex sealing surface and an extended lip, to maintain the valve seat within a seat pocket.  EP1775503 discloses a valve seat having extended lips disposed on opposing surfaces of the valve seat to maintain the valve seat within a seat pocket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753